Citation Nr: 1145457	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-08 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1967 to November 1968.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in part, denied the Veteran's service-connection claim for a bilateral hearing loss disability.

In a March 2010 decision, the Board remanded the Veteran's claim for additional evidentiary development.  The Veteran's claim was subsequently readjudcated by the Appeals Management Center (AMC) in April 2011.  The Veteran's claims folder has been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

For reasons expressed immediately below, and per the request of the Veteran's representative, the Board believes that the issue on appeal should be remanded for further evidentiary development.

As discussed above, the Board remanded the Veteran's hearing loss claim in March 2010 so that an adequate medical opinion could be obtained as to the etiology of the Veteran's bilateral hearing loss disability.  It appears that in October 2010, the Appeals Management Center (AMC) requested a clarifying medical opinion from a prior VA examiner.  In response, it was expressed that reexamination of the Veteran's hearing acuity was necessary before a new etiological opinion could be rendered.  See the October 21, 2010 VA examination status note.  

The AMC accordingly made several attempts to contact the Veteran so that an updated VA audiological examination could be scheduled.  In particular, the AMC sent letters to the Veteran at three different addresses of record and called the Veteran at his reported phone number, which was disconnected.  See the January 22, 2011 Report of General Information.  Because the Veteran could not be reached, the AMC readjudicated the Veteran's hearing loss claim in April 2011 based on the evidence that was already of record.

Crucially, in correspondence recently received by the Board in November 2011, the Veteran's representative provided VA with the Veteran's current address, and specifically requested that the Board remand the Veteran's hearing loss claim a second time so that the required audiological examination can be scheduled.        See the November 23, 2011 Informal Hearing Presentation, page 1.  As the Veteran's whereabouts now appear to be established, the Board will remand the case another time so that the necessary VA examination and medical opinion can be obtained and considered.  

The Board however wishes to make clear that VA's duty to assist a claimant in developing the facts and evidence pertinent to a claim is not a one-way street.  "If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have an adverse effect on his claim to include possible denial of his claim.

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his hearing loss disability.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2011).

2.   Thereafter, the Veteran should be afforded a VA audiological examination to assess the current nature and etiology of his bilateral hearing loss disability.  The Veteran's claims file, a copy of this REMAND and a copy of the Board's March 2010 REMAND should be forwarded to the examiner for review.  The examination report should reflect that such review occurred.  

After review of the claims folder, and upon examination of the Veteran, the VA examiner should provide an opinion with supporting clinical rationale as to whether the Veteran's current hearing loss disability is as likely as not (50/50 probability or better) had its onset in, or is otherwise related to in-service noise exposure as a gunner's mate.  The examiner is requested to specifically comment upon the Veteran's separation examination report, which notes hearing thresholds over 20 dB at three different frequencies.  

If the examiner finds no hearing loss in service, he/she must address whether any current hearing loss is attributable to in-service noise exposure on the basis of a delayed onset theory of causation.  A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
3.  The Veteran must be given adequate notice of the date and place of any requested examination.  If feasible, a copy of all notifications should be associated with the claims folder.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have an adverse effect on his claim.

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should readjudicate the Veteran's service-connection claim.  If the claim is denied, VBA should provide the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


